DETAILED ACTION
Examiner acknowledges receipt of the reply filed 9/2/2022, in response to the non-final office action mailed 3/2/2022.
Claims 1-4, 6-15 and 17-21 are pending.  Claims 5 and 16 have been canceled.
Claims 1-4, 6-15 and 17-21 are being examined on the merits in this office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/2/2022disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 109,54,278 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections- withdrawn
The objection of claims 13-21 is withdrawn in view of the amendment filed 9/2/2022.
Claim Rejections - 35 USC § 112- withdrawn 
The rejection of claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed 9/2/2022.
The rejection of claims 5, 16, and 21 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the amendment filed 9/2/2022.

Double Patenting- withdrawn
The rejection of claims 1-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 109,54,278 (hereinafter referred to as “the ‘278 patent”), is withdrawn in view of the terminal disclaimer filed 9/2/2022.
The terminal disclaimer filed on 9/2/2022disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 109,54,278 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments and amendment filed 8/2/2022 with respect to the above objections and rejections have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 
Applicant's arguments filed 9/2/2022 have been fully considered with respect to the rejections set forth below but they are not persuasive. An action on the merits is presented herein.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer (dipeptide, consecutive 2 amino acids) of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, “an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires the full length sequence that is nothing less and nothing more. 

Claim Objections- New Objection
Claims 1, 12-15, and 17-21 are objected to because of the following informalities:  
Claims 1 and 12 should be amended to recite “consisting essentially of the [[an]] amino acid sequence with at least 90% identity to the amino acid sequence KEFLHPSKVDLPR (SEQ ID NO:1)”.
Claims 13-15 and 17-21 are objected to as being dependent upon a objected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-11 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating resorptive bone disease comprising SEQ ID NO:1, does not reasonably provide enablement for preventing resorptive bone disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.   This rejection is maintained from the office action mailed 3/2/2022, but has been amended to reflect claimed filed 9/2/2022.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
Breadth of claims. The claims are directed to a method for treating or preventing resorptive bone disease in a subject in need thereof, comprising administering to the subject a peptide consisting essentially of an amino acid sequence with at least 90% identity to SEQ ID NO:1 or at least 95% identity to SEQ ID NO:2.  SEQ ID NO:1 is referred to as SOR-C13.  SEQ ID NO:2 is referred to as SOR-C27 in the specification.  
A) Scope of the peptides.  The claimed peptides of SEQ ID NOs:1-2 are from the C-terminal end of soricidin (specification at p. 2).  Soricidin as a peptide that was isolated from the northern short tailed shrew.  This peptide has been indicated the prior art is inhibiting calcium uptake in two ovarian cancer cell lines.  Id.  Peptides corresponding to C-terminal sequences of soricidin have been shown to inhibit transient receptor potential vanilloid channel 6 (TRPV6).  Id. The peptides maintain TRPV6 calcium channel binding activity without the sodium channel binding paralytic activity of the full length soricidin peptide.  Id. 
 Examiner expressly notes that no other peptide sequences (beyond SEQ ID NOs: 1-2) were identified or assessed in the specification.  The specification does not teach or suggest the core minimum sequence that is required for functional activity of the peptide, e.g., TPVR6 inhibition.  
 (b) Scope of the diseases covered.  The specification defines resorptive bone disease as “any condition characterized by an imbalance between osteoblast and/or osteoclast activity leading to decreased bone strength and/or bone loss. Examples of resorptive bone disease include, but are not limited to, osteoporosis, Paget's disease of bone, bone metastasis, and bone disease associated with cancers such as multiple myeloma” (para. [0031]).
(2)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
	It is further noted that in order to prevent a disease the skilled artisan must be able to predict subjects (patient population) that are at risk for developing a resorptive bone disease and therefore administer the claimed peptides prior to onset of development of the resorptive bone disease.
(3) Direction or Guidance:  That provided is very limited.  The specification does not provide specific guidance as to dosage amounts, dosage regimens, or routes of administration of the claimed peptides.  The examples are found on pp. 18-23 of the specification.  In vitro assays utilized osteoclasts isolated from human bone marrow aspirates.  Figs. 1 and 9 show that the TRPV6 protein is expressed in human osteoclasts and myeloma cells.  Bone resorption by the osteoclasts was confirmed by the presence of bone resorption markers such as tartarate-resistant acid phosphatase and cathepsin K (Figs. 6-7).  An in vitro assay of bone resorption indicated that the TRPV6 antagonist peptides of SEQ ID NOs:1-2 inhibited osteoclasts differentiation and reduced resorptive activity (para. [0069]-[0070]; Figs. 7-8).
There is no actual treatment, much less prevention, of a resorptive bone disease.   Thus, there is no specific direction or guidance regarding a regimen or dosage effective to specifically treat and prevent all of the diseases that fall within the instant claim scope.
 (4) State of the Prior Art:  
Feng et al. (Annu. Rev. Pathol. Mech. Dis. 6:121–45 (2011)- previously cited) is a review article discussing disorders of bone remodeling.  Bone remodeling involves the removal of old or damaged bone by osteoclasts (bone resorption) and the subsequent replacement of new bone formed by osteoblasts (bone formation) (abstract).  Normal bone remodeling requires a tight coupling of bone resorption to bone formation to guarantee no alteration in bone mass or quality after each remodeling cycle. However, this important physiological process can be derailed by a variety of factors, including menopause associated hormonal changes, age-related factors, changes in physical activity, drugs, and secondary diseases, which lead to the development of various bone disorders in both women and men.  Id.  Fig. 1 shows a schematic a bone remodeling in the role of osteoclasts in the process.  Bone has three vital functions: (a) It provides support and sites of attachment for muscles, (b) it protects vital organs such as bone marrow and brain, and (c) it acts as a metabolic organ with major reserves of calcium and phosphate (p. 122).  Diseases that are associated with bone remodeling include but are not limited to osteoporosis, renal osteodystrophy, Paget’s disease of the bone, osteopetrosis (rare hereditary disease), in Ricketts.  Osteoporosis, which affects more than 10 million Americans, is by far the most prevalent disorder of bone remodeling (p. 138).
Rodan et al. (Science 289:1508-1514 (2000)- previously cited) teach that the strength and integrity of our bones depends on maintaining a delicate balance between bone resorption by osteoclasts and bone formation by osteoblasts (abstract). As we age or as a result of disease, this delicate balancing act becomes tipped in favor of osteoclasts so that bone resorption exceeds bone formation, rendering bones brittle and prone to fracture. A better understanding of the biology of osteoclasts and osteoblasts is providing opportunities for developing therapeutics to treat diseases of bone. Drugs that inhibit the formation or activity of osteoclasts are valuable for treating osteoporosis, Paget's disease, and inflammation of bone associated with rheumatoid arthritis or periodontal disease.  Id.  Large increases in bone resorption and loss of calcium from bone (hypercalcemia of malignancy) are skeletal complications associated with many cancers and with bone metastases of breast and prostate tumors (p. 1508).  Bone diseases include osteoporosis, Paget’s disease, bone disease of cancer, and periodontal disease (pp. 1509-1510).  Pathological conditions causing bone loss, other than estrogen or androgen deficiency, include multiple myelomatosis, hyperparathyroidism, and hyperthyroidism (p. 1509).  Most bone diseases are due to increased bone resorption, rendering its inhibition a primary therapeutic objective. Indeed, most bone therapies that are currently available belong to this category.  Inhibition of bone resorption can be accomplished by reducing either osteoclast generation (for example, with estrogens) or osteoclast activity (with bisphosphonates). These processes point to rate-limiting steps in osteoclast formation and function, and offer a number of targets for therapeutic intervention (p. 1510).  
Chen et al. (Cell Physiol Biochem 33:796-809 (2014)- previously cited) teach that osteoclasts are multinucleated bone-resorbing cells that are unique in their ability to degrade mineralized matrices, such as bone and calcified cartilage. The transient receptor potential (TRP) family is a large protein family consisting of several subfamilies, of which the transient receptor potential vanilloid (TRPV) is an example. The TRPV family can be divided into 4 groups: TRPV1/2, TRPV3, TRPV4, and TRPV5/6. Osteoclasts express different families of TRPV channels, including TRPV1/2, TRPV4, and TRPV5/6.  Id.  TRPV5 and TRPV6, are the only highly Ca2+-selective channels in the TRP family, and both are tightly regulated by [Ca2+].  Chen et al. teach that TRPV6 plays a role in bone metabolism (p. 807).
 (6) Skill of those in the art:   
The relative skill of those in the art is high.  MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.
(7) The quantity of experimentation needed: Owing especially to factors 1-6 the quantity is expected to be high. Principles guiding the development of therapeutics to treat diseases of bone (or of any other organ) include: (i) Selectivity. That is, the action of the drug must be specifically targeted to bone and to the molecule or rate-limiting process that is the cause of the disease. (ii) Therapeutic index. The developed therapy must optimize the benefit-to-risk ratio of the drug. (iii) Convenience.  Rodan et al. at p. 1509.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
Response to Arguments
Applicant traverses the rejection at pp. 5-6 of the reply filed 9/2/2022.  Applicant states: “The specification, while being enabling for treating resorptive bone disease comprising SEQ ID NO:1, allegedly does not reasonably provide enablement for treatment of peptides comprising a part of SEQ ID NO" 1".  Applicant asserts that he skilled artisan “can practice the full scope of the amended claims without undue experimentation”.  Id.
Examiner has reviewed and considered Applicant’s arguments but is not persuaded.
Examiner notes that none of Applicant’s arguments address the enablement rejection as it pertains to “preventing resorptive bone disease”.  Only two peptides, SEQ ID NOs: 1-2 were reduced to practice.  The specification does not provide specific guidance as to dosage amounts, dosage regimens, or routes of administration of the claimed peptides.  No treatment of disease much less prevention of any bone resorptive disease was taught.  In order to prevent a disease, the skilled artisan must first be able to identify patients at risk for developing a disease.  The specification does not provide any such guidance. 
The specification defines resorptive bone disease as “any condition characterized by an imbalance between osteoblast and/or osteoclast activity leading to decreased bone strength and/or bone loss. Examples of resorptive bone disease include, but are not limited to, osteoporosis, Paget's disease of bone, bone metastasis, and bone disease associated with cancers such as multiple myeloma” (para. [0031]).  Thus, the instance claims encompass preventing any and all conditions “characterized by an imbalance between osteoblast and/or osteoclast activity leading to decreased bone strength and/or bone loss”.
The rejection is maintained for at least these reasons and those previously made of record.

Relevant art 
The closest prior to the instant claims is Chen et al. (Cell Physiol Biochem 33:796-809 (2014)- previously cited).
Chen et al. teach that osteoclasts are multinucleated bone-resorbing cells that are unique in their ability to degrade mineralized matrices, such as bone and calcified cartilage. Deficiency of osteoclasts leads to osteopetrosis, resulting in high bone mass with poor bone quality and increased fracture frequency due to defective bone remodeling. On the other hand, increased number and activity of osteoclasts under certain pathologic conditions causes accelerated bone resorption and may lead to osteoporosis and osteolytic diseases (p. 798).  The transient receptor potential (TRP) family is a large protein family consisting of several subfamilies, of which the transient receptor potential vanilloid (TRPV) is an example. The TRPV family can be divided into 4 groups: TRPV1/2, TRPV3, TRPV4, and TRPV5/6. Osteoclasts express different families of TRPV channels, including TRPV1/2, TRPV4, and TRPV5/6.  Id.  TRPV5 and TRPV6, are the only highly Ca2+-selective channels in the TRP family, and both are tightly regulated by [Ca2+]. Previous studies showed that TRPV5 and TRPV6 play a crucial role as gatekeepers in epithelial Ca2+ transport, and as selective Ca2+ influx pathways in nonexcitable cells.  Id. Chen et al. show that TRPV6 depletion results in noticeable destruction of bone microarchitecture in TRPV6 knockout mice (TRPV6-/-), suggesting that TRPV6 is a critical regulator in bone homeostasis. Inactivation of Trpv6 had no effect on osteoblastic bone formation. 
Although Chen et al. teach that the protein TRPV6 is an essential regulator of osteoclast differentiation and bone resorption, the reference does not explicitly or implicitly teach a peptide of instant SEQ ID NO: 1. Examiner further refers to Applicant’s arguments filed 9/4/2020 in the issued parent patent, U.S. Patent No. 109,54,278, in which applicant asserts that Chen et al. teach that completely removing the TRPV6 gene/protein leads to increased bone resorption whereas the instant claims are drawn to inhibiting the function of the TRPV6 protein leads to treatment to reduce bone resorption (reply filed 9/4/2020 at p. 7 in the ‘278 patent). 
Conclusion
No claims are allowed.
Claims 1-4, 6-15 and 17-21 are pending.   Claims 1-4 and 6-11 are rejected.  Claims 12-15 and 17-21 are objected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISTINA M HELLMAN/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654